Case 4:21-cr-00103-SMR-HCA Document 2. Filed 07/20/21 Page 1 of 5

RECEIVED ©

IN THE UNITED STATES DISTRICT COURT jn 2.02021
FOR THE SOUTHERN DISTRICT OF IOWA CLERK OF DISTRICT COURT

UNITED STATES OF AMERICA,
v.

MALEK SHAWN HOLMES,
also known as, Chubbs,
PIERRE FONTAIN BLACK,
also known as, Rico,

also known as, Peezy,

also known as, Peezo,
DESHAWN LEVELL GREER,
also known as, Jack,
DESMOND LAMAR HOWARD,
also known as, Blu,
GREGORY IZELL SPIGHT,
also known as, LoSo,

EARL CLAY, III,

also known as, BD,
MICHAEL BYRD,

also known as, Big Mike,
CARL MURPHY,

also known as, P,

also known as, C-Note,
AZIM ABDUL-AHAD,

also known as, Tana,
RONALD HARRIS,
DAEANTE DEWAYNE NEELY,
also known as, Black,
DERRICK FLEMING,

also known as, Flock,
DANDRE COX,

also known as Dusky,
PATRICK STAPLES,
TABARIS BROWN,

also known as, TB,
BRANDON REED,

also known as, J,

JASON BEAMAN,

ELIJAH SEYMOUR,

also known as, Big Josh,

SOUTHERN DISTRICT OF IOWA
Criminal No. 4:21-cr-103

INDICTMENT

T. 21 U.S.C. § 841(a)(1)

T. 21 U.S.C. § 841(b)(1)(A)
T. 21 U.S.C. § 841(b)(1)(B)
T. 21 U.S.C. § 841(b)(1)(C)
T. 21 U.S.C. § 846

T. 21 U.S.C. § 851
Case 4:21-cr-00103-SMR-HCA Document 2 Filed 07/20/21 Page 2 of5

FELICIA OLSON,

SARAH HUME,

ANDREW PRICE,
JAMISHA CANADA,

also known as, Misha,
TONIE CANADA, and
RICKEY A DEE JACKSON
also known as, Kia,

i i ea

Defendants.
THE GRAND JURY CHARGES:

COUNT 1
(Conspiracy to Distribute a Controlled Substance)

From a date unknown, but by at least 2019, and continuing until July 20, 2021,
in the Southern District of Iowa and elsewhere, the defendants, MALEK SHAWN
HOLMES, also known as, Chubbs, PIERRE FONTAIN BLACK, also known as, Rico,
also known as, Peezy, also known as, Peezo, DESHAWN LEVELL GREER, also
known as, Jack, DESMOND LAMAR HOWARD, also known as, Blu, GREGORY
IZELL SPIGHT, also known as, LoSo, EARL CLAY, III, also known as, BD,
MICHAEL BYRD, also known as, Big Mike, CARL MURPHY, also known as, P, also
known as C-Note, AZIM ABDUL-AHAD, also known as, Tana, RONALD HARRIS,
DAEANTE DEWAYNE NEELY, also known as, Black, DERRICK FLEMING, also
known as, Flock, DANDRE COX, also known as Dusky, PATRICK STAPLES,
TABARIS BROWN, also known as, TB, BRANDON REED, also known as J, JASON
BEAMAN, ELIJAH SEYMOUR, also known as, Big Josh, FELICIA OLSON, SARAH

HUME, ANDREW PRICE, JAMISHA CANADA, also known as, Misha, TONIE
Case 4:21-cr-00103-SMR-HCA Document 2 Filed 07/20/21 Page 3of5

CANADA, and RICKEY A DEE JACKSON, also known as, Kia, conspired, with each
other and with other persons known and unknown to the Grand Jury, to knowingly
and intentionally possess with intent to distribute and distribute a controlled
substance, in violation of Title 21, United States Code, Section 841(a)(1).

This is a violation of Title 21, United States Code, Section 846.

With respect to defendants, MALEK SHAWN HOLMES, also’ known as,
Chubbs, the conspiracy involved 1 kilogram or more of a mixture and substance
containing a detectable amount of heroin, a Schedule I controlled substance, and 400
grams or more of a mixture and substance containing a detectable amount of fentanyl,
a Schedule II controlled substance, in violation of Title 21, United States Code,
Section 841(a)(1), and 841(b)(1)(A).

With respect to defendants, PIERRE FONTAIN BLACK, also known as, Rico,
also known as, Peezy, also known as, Peezo, DESHAWN LEVELL GREER, also
known as, Jack, GREGORY IZELL SPIGHT, also known as, LoSo, EARL CLAY, III,
also known as, BD, MICHAEL BYRD, also known as, Big Mike, CARL MURPHY,
also known as, P, also known as C-Note, AZIM ABDUL-AHAD, also known as, Tana,
RONALD HARRIS, DAEANTE DEWAYNE NEELY, also known as, Black,
DERRICK FLEMING, also known as, Flock, DANDRE COX, also known as Dusky,
PATRICK STAPLES, TABARIS BROWN, also known as, TB, BRANDON REED, also
known as J, JASON BEAMAN, FELICIA OLSON, ANDREW PRICE, JAMISHA

CANADA, also known as, Misha, and TONIE CANADA, the conspiracy involved a
Case 4:21-cr-00103-SMR-HCA Document 2 Filed 07/20/21 Page 4 of 5

mixture and substance containing a detectable amount of heroin, a Schedule I
controlled substance, and 40 grams or more of a mixture and substance containing a
detectable amount of fentanyl, a Schedule II controlled substance, in violation of Title
21, United States Code, Section 841(a)(1), 841(b)(1)(B), and 841(b)(1)(C).

With respect to defendants, DESMOND LAMAR HOWARD, also known as,
Blu, ELIJAH SEYMOUR, also known as Big Josh, SARAH HUME, RICKEY’A DEE
JACKSON, also known as Kia, the conspiracy involved a mixture and substance
containing a detectable amount of heroin, a Schedule I controlled substance, and a
mixture and substance containing a detectable amount fentanyl, a Schedule II
controlled substance, in violation of Title 21, United States Code, Section 841(a)(1),
and 841(b)(1)(C).

THE GRAND JURY FINDS:

PRIOR CONVICTION

Prior to the commission of the offense charged in Count 1, the defendant, CARL
MURPHY, also known as P, also known as C-Note, was convicted of Distribution of a
Controlled Substance, in violation of Title 21, United States Code, Section 841(a)(1),
in the Northern District of Illinois, case number 1:09-CR-928, a serious drug felony,
for which Defendant served more than 12 months of imprisonment and in which
Defendant was released from any term of imprisonment within 15 years of the

commencement of the instant offense.
-Case 4:21-cr-00103-SMR-HCA Document 2 Filed 07/20/21 Page5of5

This is pursuant to Title 21, United States Code, Section 851.

A TRUE BILL.

 

FOREPERSON
Richard D. Westphal
Acting United States Attorney

By: VYaQlusynp war
Mallory E. Weiser
Special Assistant United States Attorney
Amy L. Jennings

Assistant United States Attorney
